SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . BRASKEM S.A. Corporate Taxpayer ID (CNPJ): 42.150.391/0001-70 Company Registry (NIRE): 29.300.006.939 Publicly Held Company MATERIAL FACT Braskem S.A. ("Company"), in compliance with CVM Instruction 358/02, announces to its shareholders and the market that it signed, on the date hereof, a sales agreement with GTM do Brasil Comércio de Produtos Químicos LTDA. a subsidiary of GTM Holdings S.A. (“GTM”), through which it undertakes to sell 100% of the ownership interests representing the capital of quantiQ Distribuidora Ltda. ("quantiQ"). The transaction is worth R$550 million, of which R$450 million will be paid upon consummation of the sale and the remainder within 12 months, subject to the adjustments typical to transactions of this kind. The divestment of quantiQ is aligned with the Company’s strategy to strengthen its petrochemical operation. quantiQ is one of Brazil’s largest chemical product distributors, with four distribution centers and seven logistics centers. It serves over 50 market segments, including commodities and speciality chemicals. GTM is one of the largest chemical distributors in Latin America, with operations in Brazil, Mexico, Guatemala, El Salvador, Honduras, Nicaragua, Costa Rica, Panama, Colombia, Ecuador, Peru and Argentina. It is a subsidiary of Advent International, one of the world’s largest private equity companies. The consummation of the sale is subject to conditions precedent applicable to transactions of this kind, including approval by Brazil’s antitrust agency CADE ( Conselho Administrativo de Defesa Econômica ). The Company will keep the market informed of any significant developments related to this matter. São Paulo, January 10, 2017 Pedro Van Langendonck Teixeira de Freitas Chief Financial and Investor Relations Officer Braskem S.A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: January 10, 2017 BRASKEM S.A. By: /s/Pedro van Langendonck Teixeira de Freitas Name: Pedro van Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
